DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	 Applicant’s amendments and remarks filed on 04/25/2022 are acknowledged and have been carefully considered.  
	Regarding the Information Disclosure Statements, Applicant’s arguments, particularly the remarks that the documents were previously submitted or cited in previous applications to which Applicant relies for the benefits, have been considered and are persuasive. Accordingly, the objections to the Information Disclosure Statements are withdrawn, and these references will be considered. 

Status of Claims
	Claims 1-10 and 21-39 were previously pending in the application, with claims 21-33 having been previously withdrawn as being drawn to nonelected Groups of Invention. 
	As of the amendments to the claims filed 04/25/2022, claims 1, 10, and 21 are amended, of which claims 1 and 10 are under examination and claim 21 is withdrawn; claims 40 and 41 are newly added; and claim 34 is canceled. 
	Accordingly, claims 1-10, 21-33, and 35-41 are pending, of which claims 1-10 and 35-41 are under examination. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 as presently amended recites “405 nm ± 25 nm, 546 nm ± 25 nm, 600 ± 25 nm, about 490 nm to about 550 nm, and about 590 nm to about 650 nm. 
While the meaning of this limitation is clear, Examiner respectfully requests amending the above claim language to instead recite “… 600 nm ± 25 nm, …” to maintain consistency with the other wavelengths in the claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element to support the at least one excitation light source” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding “an element to support the at least one excitation light source,” the corresponding structure is described as “wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing” in claim 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 9-10, 36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2008/0058795 A1, hereinafter "Boyden") in view of Panasyuk et al. (US 2007/0024946 A1, hereinafter "Panasyuk"), further in view of Knoche et al. (US 2007/0239034 A1, hereinafter “Knoche”). 

Regarding claim 1, Boyden discloses devices for fluorescent-based imaging ([0013]), where the “device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" ([0167]) and the "Pathogens may include bacteria, fungi and/or viruses" ([0167]), and further discloses: 
A handheld (“Apparatus and/or devices may be configured … to be handheld” Boyden: [0013]), portable (“apparatus and/or device may be … motile” Boyden: [0052]; [Fig. 26 of Boyden depicts a handheld device that is portable, as it is shown to be of small enough size such that it is able to be easily carried or moved during imaging.]) system for acquiring data regarding a wound in tissue ("apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]), comprising:
at least one excitation light source ("one or more energy sources 110 optionally provide energy for excitation of a fluorescent response 116" Boyden: [0060]) configured to directly illuminate ("electromagnetic energy may be provided ... through illumination" Boyden: [0073]) a wound with excitation light ("providing electromagnetic energy, optionally optical energy, to a target, target area, target cell, target tissue, lesion, incision, wound, internal location, and/or lumen, optionally selected to induce a fluorescent response" Boyden: [0128]) and comprising at least one wavelength or wavelength band (“excitation wavelengths of 250-400 nm” Boyden: [0195]) causing at least one biomarker (“may detect materials including, but not limited to, a biological marker” Boyden: [0084]) in the illuminated wound to fluoresce ("emit yellow-green fluorescent signal when illuminated with blue light" Boyden: [0150]);
a spectral filtering mechanism ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; "Spectral imaging of this sort may also be accomplished, for example, using … liquid crystal tunable filters (LCTF)" Boyden: [0192]) configured to permit passage of optical signals ("reflected light from the potentially cancerous pigmented tissue is collected at specific wavelengths" Boyden: [0192]) responsive to illumination of the wound ("emit yellow-green fluorescent signal when illuminated with blue light" Boyden: [0150]) and having a wavelength ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) corresponding to bacterial ("S. aureus may be detected by autofluorescence" Boyden: [0163]) autofluorescence ("pathogen or pathogens may be detected at the wound site based on autofluorescence induced by electromagnetic energy at specific or multiple wavelengths" Boyden: [0169]) and/or bacterial fluorescence ("pathogens may be detected at the wound site based on addition of an agent or agents that fluoresces and binds selectively to the pathogen" Boyden: [0170]),
a mobile (“apparatus and/or device may be … motile” Boyden: [0052]) communication device (“device detects the autofluorescence, wirelessly transmits data to an external source” Boyden: [0193]; “operations may be performed related to … sending, outputting, and/or receiving a transmission of the digital data from (and/or to) a remote memory and/or unit, device, or apparatus” Boyden: [0258]) having an image sensor ("sensors may include, but are not limited to, electromagnetic energy detectors 121 (e.g. optical energy such as near IR, UV, visual), …, imaging detectors 126" Boyden: [0083]) to detect ("sensors 120 are configured to detect a fluorescent response at a single wavelength of electromagnetic energy, at two wavelengths of electromagnetic energy, at multiple wavelengths of electromagnetic energy, or over extended-spectrum electromagnetic energy" Boyden: [0087]) the spectrally filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]); 
and a processor ("control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor" Boyden: [0094]) configured to receive the detected, filtered signals ("control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result and/or receive information from the operator 1501, from other external sources, and/or from one or more sensor 120" Boyden: [0361]), to spatially and/or temporally (“may be defined by spatial coordinates and/or temporal coordinates” Boyden: [0140]) co-register one or more of endogenous fluorescence data, exogenous fluorescence data, absorbance data, and reflectance data contained in the detected, filtered signals (“autofluorescence induced by excitation wavelengths of 365, 385, 405, 420, 435, and 450 nm may be combined with diffuse reflectance spectroscopy to detect pre-malignant and malignant lesions” Boyden: [0202]; “reflected light at 550 nm (green) and at 610 nm (red) may be collected and combined with the autofluorescence data to form a composite image” Boyden: [0226]; [Boyden’s disclosure of autofluorescence being combined with reflectance spectroscopy is being used to teach the spatial and/or temporal co-registration of endogenous fluorescence data with reflectance data contained in the detected, filtered signals.]), and to identify a fluorescent signature ("microprocessor may be used to generate a profile of emission intensity across the electromagnetic energy spectrum" Boyden: [0192]) of bacteria in the wound ("device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" Boyden: [0167]; "Pathogens may include bacteria, fungi and/or viruses" Boyden: [0167]) based at least in part on the data contained in the detected, filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) and to output data ("control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result" Boyden: [0361]) regarding the bacterial fluorescent signature ("digital representation (e.g. digital data) of, for example, one or more characteristics of a fluorescent response" Boyden: [0257]; "may provide a digital representation of an output" Boyden: [0257]).

Boyden is not being relied upon for teaching: 
the spectral filtering mechanism including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths;  
	an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device therein. 

However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
the spectral filtering mechanism ("spectral separator is a visible- or near-infrared-wavelength, liquid-crystal tunable filter (LCTF)" Panasyuk: [0015]; "acousto-optic tunable filter (AOTF) is fitted between the lens and the camera or in front of the lens" Panasyuk: [0016]) including a plurality ("a dual system is used with two filters and the filters are visible and NIR-wavelength, liquid-crystal tunable filters" Panasyuk: Claim 6) of selectable filters ("Wavelength selection occurs by changing the frequency of the acoustical wave via computer controlled driver" Panasyuk: [0016]; "wavelength of light admitted to the camera is varied" Panasyuk: [0139]) respectively corresponding to different discrete spectral bandwidths ("spectral separator is a liquid crystal tunable filter (LCTF). The LCTF 42 is a programmable filter that sequentially provides light from selected wavelength bands with small (for example, 7-10 nm) bandwidth from the light collected from the sample" Panasyuk: [0113]; "filtering transfer functions can represent band pass, multiple band pass, or other filter characteristics and can include wavelengths in preferably the UV, preferably the visible, preferably the NIR and preferably, the IR electromagnetic spectrum" Panasyuk: [0116]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because of the variability and/or versatility of the selectable filters ("filtering transfer functions can represent band pass, multiple band pass, or other filter characteristics and can include wavelengths in preferably the UV, preferably the visible, preferably the NIR and preferably, the IR electromagnetic spectrum" Panasyuk: [0116]). This is beneficial to the breadth of functionality of the system, because "[b]y varying the voltage across the LCTF, the wavelength of light admitted to the camera is varied" (Panasyuk: [0139]). One of ordinary skill in the art would have been further motivated to make this modification in order "to enhance signatures for various targets" (Panasyuk: [0141]).

The combination of Boyden and Panasyuk are not being relied upon for explicitly teaching:
an element to support the at least one excitation light source relative to the mobile communication device, wherein the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device therein. 

However, in a similar invention in the same field of medical diagnostics optical scanning devices, Knoche teaches “optical scanning devices based on visible light and additional light of an infrared or other suitable wavelength may be used to scan human or animal tissue” ([0003]) that “can be used to detect a wide range of molecular characteristics because substances with different molecular characteristics exhibit different fluorescence characteristics, which can be explicitly detected” ([0005]), and further teaches: 
an element to support the at least one excitation light source ("as shown in FIG. 3, the fluorescence scanner 1 includes ... excitation light sources 11, 11″, 11′″ arranged on the front of the housing" Knoche: [0050], Fig. 3; [The element to support the at least one excitation light source is the housing, or more specifically, the front of the housing.]) relative to the mobile communication device ("a mobile battery-operated fluorescence scanner 1" Knoche: [0030], Fig. 1; "data recorded by the fluorescence scanner 1 is transmitted wirelessly" Knoche: [0032]), wherein the element to support and position the at least one excitation light source ("excitation light sources 11, 11″, 11′″ arranged on the front of the housing" Knoche: [0050]) relative to the mobile communication device ("a mobile battery-operated fluorescence scanner 1" Knoche: [0030], Fig. 1) comprises a housing ("FIG. 2 is a perspective view that illustrates one embodiment of a fluorescence scanner with its housing opened at the top" Knoche: [0028], Fig. 2) configured to receive at least a portion of the mobile communication device therein ([Fig. 2, which is included below for reference, shows that the housing (which is shown to be open at the top) receives both the filter 13 and CCD camera 15 therein. Both the filter and CCD camera are portions of the fluorescense scanner, which represents the mobile communication device.]). 


    PNG
    media_image1.png
    407
    366
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the optical scanning device as taught by Knoche. One of ordinary skill in the art would have been motivated to make this modification because the “increased sensitivity of fluorescence detection increases the ability to detect the diseased tissue along with various surrounding foci of disease and remove the disease more completely” (Knoche: [0012]). This is important because if “a therapeutic intervention based on a scan image is to be planned, a high image quality and resolution are indispensable” (Knoche: [0021]). 

Regarding claim 2, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
further comprising a memory ("operations may be performed related to storing, assigning, associating, displaying or otherwise archiving the digital data to a memory" Boyden: [0258]; "database associated with a plurality of measurements of electromagnetic energy, a plurality of measurements of one or more temporal-spatial locations of the target fluorescent response, and/or a plurality of characteristics of ablation energy" Boyden: [0313]) storing fluorescence, absorbance, and/or reflectance spectral data ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) of biological, tissue, cellular, and molecular components and/or biomarkers ("Fluorescence may result from emissions from exogenously provided tags and/or markers, and/or an inherent response of one or more targets to excitation with electromagnetic energy" Boyden: [0065]) and non-biological materials for comparison ("based an expected baseline fluorescence (e.g. normal fluorescence) for the fluid, tissue, cells, internal location, lesion, and/or lumen" Boyden: [0089]; "“Normal fluorescence” may include the intrinsic fluorescence of fluid, tissue, cells, internal location, lesion, and/or lumen of a subject prior to a pathological condition and/or of a comparable location not affected by the pathological condition" [0089]) with fluorescence, absorbance, and/or reflectance ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) detected in and/or around the wound ("targets may include, but are not limited to, at least a portion of one or more of a wound" Boyden: [0086]).

Regarding claim 3, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 2, as described above. 
	Boyden further discloses: 
wherein the memory ("operations may be performed related to storing, assigning, associating, displaying or otherwise archiving the digital data to a memory" Boyden: [0258]; "database associated with a plurality of measurements of electromagnetic energy, a plurality of measurements of one or more temporal-spatial locations of the target fluorescent response, and/or a plurality of characteristics of ablation energy" Boyden: [0313]) is configured to store the fluorescence, absorbance, and/or reflectance spectral data ("sensors 121 may be configured to measure the absorption, emission, fluorescence, or phosphorescence of one or more targets" Boyden: [0086]) of biological, tissue, cellular, and molecular components and/or biomarkers ("Fluorescence may result from emissions from exogenously provided tags and/or markers, and/or an inherent response of one or more targets to excitation with electromagnetic energy" Boyden: [0065]) and non-biological materials (“exogenously provided tags and/or markers” Boyden: [0065]). 
Boyden is not being relied upon for teaching: 
a look-up table. 
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
a look-up table ("results can be compared to a lookup table" Panasyuk: [0103]; "computer algorithm can be used that automatically matches the results to the outcome expected from the lookup table" Panasyuk: [0103]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 

Regarding claim 4, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the spectral filtering mechanism is further configured to permit passage of optical signals responsive to illumination of the wound and having a wavelength corresponding to tissue autofluorescence ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; [In Boyden’s invention, the spectral filtering mechanism (“long pass optical filter”) is configured to permit passage of optical signals (“emission wavelength of 495 nm and higher through … a long pass optical filter”) responsive to illumination of the would (“using excitation wavelengths”) and having a wavelength corresponding to tissue autofluorescence (“Escherichia coli autofluorescence may be detected”).]) and wherein the output data ("digital representation (e.g. digital data) of, for example, one or more characteristics of a fluorescent response" Boyden: [0257]; "may provide a digital representation of an output" Boyden: [0257]) comprises at least one fluorescent representation ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]) of bacteria ("Data representative of a target fluorescent response may include, but is not limited to, a clustering of fluorescent responses" Boyden: [0303]; "clustering might include … bacterial cells forming a colony" Boyden: [0303]) and tissue components present in the wound ("data representative of one or more fluorescence characteristics of one or more possible constituents of the target area" Boyden: [0304]).

Regarding claim 5, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 4, as described above. 
	Boyden further discloses: 
wherein the processor is configured to analyze ("control circuitry 130 identifies a target, target area, and/or target cells, molecules, and/or tissues by analysis of one or more characteristics of a fluorescent response (e.g. presence and/or absence of a fluorescent response and/or density of a fluorescent response—grouping of cells that if non-grouped would not be considered a target), optionally including but not limited to, the electromagnetic spectrum, or parts thereof, of a fluorescent response" Boyden: [0095]) the at least one fluorescent representation in order to recognize, classify, and/or quantify ("one or more characteristics of a fluorescent response may be measured and/or quantified" Boyden: [0136]) various components of the wound ("target location may be the microbial cell contamination remaining in a wound" Boyden: [0140]), based on the received signals or the output representation ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]).

	Regarding claim 6, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the optical sensor is configured to detect the spectrally filtered signals a plurality of times at predetermined intervals ("characteristics of the sensor include, but are not limited to, the detection limits associated with ... time (e.g. detects cumulative readings over time, detects readings at certain time intervals, or at a certain time post excitation, etc.)" Boyden: [0133]).

	Regarding claim 7, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
further comprising a wireless data transfer port (“a wireless communication link” Boyden: [0374]; “first input is from one or more external sources, optionally remotely, programmably, and/or wirelessly received” Boyden: [0301]; "operations may involve elements including at least an operator (e.g. human or computer) directing the operation, a transmitting computer, and/or receiving computer" Boyden: [0258]) configured to transmit the data ("sending, outputting, and/or receiving a transmission of the digital data from (and/or to) a remote memory and/or unit, device, or apparatus" Boyden: [0258]) regarding the bacterial fluorescent signature ("data representative of one or more fluorescent response may include, but is not limited to, data representative of a target fluorescent response, a non-target fluorescent response, and/or a autofluorescent response" Boyden: [0289]) to an external device ("a remote memory and/or unit, device, or apparatus" Boyden: [0258]; (“first input is from one or more external sources, optionally remotely, programmably, and/or wirelessly received” Boyden: [0301]).

Regarding claim 9, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source is configured to emit excitation light having a wavelength of about 400 nm to about 450 nm ("electromagnetic energy is generated at one or more wavelengths of approximately ... 407-420 nm, 410-430 nm, ... 400 nm, 405 nm, 410 nm, 420 nm, 430 nm, 435 nm, 436 nm, 440 nm, 444 nm, 450 nm, ... among others" Boyden: [0063]).

Regarding claim 10, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden further discloses: 
wherein the spectral filtering mechanism ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]) is configured to permit passage of optical signals having wavelengths within one or more of the following ranges: 405 nm ± 25 nm, 546 nm ± 25 nm, 600 ± 25 nm, about 490 nm to about 550 nm ("autofluoresces at an emission wavelength of 515-555 nm" Boyden: [0152]), and about 590 nm to about 650 nm ("sensors are configured to detect wavelengths of approximately ... 375-425 nm, 375-440 nm, 400-1000 nm, 407-420 nm, 410-430 nm, ... 490-690 nm, 505-550 nm, 515-555 nm, 580-600 nm, ... 385 nm, 395 nm, 400 nm, 405 nm, 410 nm, 420 nm, 430 nm, ... 490 nm, 495 nm, 500 nm, 506 nm, 514 nm, 516 nm, 520 nm, 530 nm, 538 nm, 545 nm, 546 nm, 550 nm, ... 600 nm, 609 nm, 610 nm, 620 nm, 630 nm, 632 nm, 635 nm, 636 nm, 640 nm, 644 nm" Boyden: [0087]).

Regarding claim 36, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source ("one or more visible light sources 114" Boyden: [0080]; "energy sources may include, but are not limited to, light sources such as light emitting diodes and laser diodes" Boyden: [0144]) includes a first excitation light source configured to emit excitation light having a first wavelength or wavelength band and a second excitation light source configured to emit excitation light having a second wavelength or wavelength band ("Electromagnetic energy includes, but is not limited to, single photon electromagnetic energy, two photon electromagnetic energy, multiple wavelength electromagnetic energy" Boyden: [0065]), the first wavelength or wavelength band being different than the second wavelength or wavelength band ("electromagnetic energy is generated by two photons having a different wavelength" Boyden: [0069]; "may be detected using fluorescence spectroscopy at excitation wavelengths of 250 and 550 nm" Boyden: [0150]).

Regarding claim 38, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden is not being relied upon for teaching: 
wherein the spectral filtering mechanism further comprises one or more polarization filters.
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
wherein the spectral filtering mechanism further comprises one or more polarization filters ("If the spectral separator 42 does not internally polarize the light, the first polarizer 43 is placed anywhere in the optical path, preferably in front of the receiving camera 46" Panasyuk: [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 

Regarding claim 39, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden is not being relied upon for teaching: 
wherein the at least one excitation light source comprises at least one polarization filter.
However, in a similar invention in the same field of endeavor, Panasyuk teaches “hyperspectral and multispectral imaging systems, apparatus and methods for performing real-time or near real-time assessment and monitoring of one or more physiologic parameters” ([0013]), including “a programmable filter that sequentially provides light from selected wavelength bands with small bandwidth from the light collected from the sample” ([0113]), and further teaches: 
wherein the at least one excitation light source comprises at least one polarization filter ("second polarizer 41 is placed in front of illuminating lights (20) such that the incident light polarization is controlled" Panasyuk: [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the hyperspectral/multispectral imaging systems, apparatus and methods as taught by Panasyuk. One of ordinary skill in the art would have been motivated to make this modification because "[d]ue to the complexity of the biological system, medical personnel want to have as much information as possible about a given case in order to make the most-reliable diagnosis, but need it to be reduced to a form amenable for facilitating decision making" (Panasyuk: [0103]). 
Regarding claims 38-39, Panasyuk’s Fig. 1 shows that both the spectral filtering mechanism (spectral separator 42) and the excitation light source (illuminating lights 20) each comprise a polarization filter (polarizer). The first polarizer 43 represents the polarization filter of the spectral filtering mechanism, and the second polarizer 41 represents the polarization filter of the excitation light source. 

Regarding claim 40, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
	wherein the mobile communication device is a digital camera, a video recorder, a cellular telephone, a smartphone, a personal digital assistant, a laptop or personal computer, or a webcam ("computing device 1510, 1520, and/or 1540 may include one or more of a desktop computer, a workstation computer, a computing system comprised a cluster of processors, a networked computer, a tablet personal computer, a laptop computer, or a personal digital assistant, or any other suitable computing unit" Boyden: [0362]).

Regarding claim 41, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
	Boyden further discloses: 
wherein the at least one excitation light source ("one or more electromagnetic energy sources 111" Boyden: [0058]) is a plurality of excitation light sources ("one or more energy sources 110 optionally provide energy for excitation of a fluorescent response" Boyden: [0060]), and respective ones of the plurality of excitation light sources are configured to emit light in an ultraviolet, visible, far-red, near infrared, and/or infrared range ("energy sources may include, but are not limited to, light sources such as light emitting diodes and laser diodes, or sources of other frequencies of electromagnetic energy, radio waves, microwaves, ultraviolet rays, infra-red rays, optical rays, terahertz beams, and the like" Boyden: [0144]; "light may also include near infrared (longer than 700 nm) and ultraviolet (shorter than 400 nm)" Boyden: [0063]).

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk and Knoche, further in view of Berguer et al. (US 2009/0192349 A1, hereinafter "Berguer").

Regarding claim 8, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 7, as described above. 
The combination of Boyden and Panasyuk are not being relied upon for teaching: 
wherein the data transfer port is configured to communicate via a Bluetooth protocol.
However, in a similar invention in the same field of endeavor, Berguer teaches a surgical imaging system ([0001]), including a “light source [that] transmits both a visible light and an infrared (IR) light (otherwise known as a fluorescent excitation light) into a patient's abdominal cavity” ([0028]), causing a tissue and/or a “fluorescent contrast agent [to be] excited by the narrow band light energy and produces light emission in a certain wavelength band” ([0028]), also including a "camera that is capable of detecting an IR signal from a fluorescent marker or tissue auto-fluorescence" ([0038]), and further teaches: 
wherein the data transfer port is configured to communicate via a Bluetooth protocol ("camera assembly 505 can be communicatively connected to camera controller 504 via an electronic cable, fiberoptic cable, wirelessly via Bluetooth (or any wireless technology) or a wireless local area network, or any combination and/or quantity thereof" Berguer: [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the imaging system as taught by Berguer. One of ordinary skill in the art would have been motivated to make this modification because of the ability “to enhance the contrast, depth, and differentiation of various tissues depending on their optical reflective, absorptive properties, and autofluorescence" (Berguer: [0074]). "Once detected and converted to a digital signal, the fluorescent emission light signal is passed through a microprocessor or computer to extract the critical tissue image information" (Berguer: [0079]). 
	Additionally, one of ordinary skill in the art would have been further motivated to make this modification because of the capability for Berguer’s imaging system to communicate data wirelessly, in particular through Bluetooth. The wireless data transfer is especially beneficial in embodiments where the processor and/or means for providing an output is housed remotely from the light source and/or camera, such as in an endoscopic or laparoscopic system. In such a system, the wound (or target of interest) is located internally (such as in the mouth, esophagus, digestive tract, etc.) and is accessed via an endoscope or laparoscope. This type of system is especially enhanced by a wireless communication protocol, as the endoscope/laparoscope is remote from the processor and other features of the system, and further "allows the surgeon to be aware of the position of the CBD at all times enabling him to avoid accidental or unintentional injury " (Berguer: [0036]). The specification of the present application supports using the invention with an endoscope, as Paragraph [0204] of the specification discloses that “data suggest the use of the device with endoscopic probe accessories for portable endoscopic real-time fluorescence imaging in vivo in human and veterinary patients for a variety of detection, diagnostic or treatment monitoring applications.” 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk and Knoche, further in view of Phillips et al. (US 2009/0156942 A1, hereinafter "Phillips").

Regarding claim 35, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
The combination of Boyden, Panasyuk, and Knoche are not being relied upon for teaching: 
further comprising a white-light source for white-light imaging.
However, in a similar invention in the same field of endeavor, Phillips teaches “methods and devices for detection of hospital acquired infections,” in particular “for continuous in vivo monitoring of a potential infection site” (Abstract), and further teaches: 
further comprising a white-light source for white-light imaging (“Excitation source 4 may correspond to a white light source” Phillips: [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the methods and devices for detection of hospital acquired infections as taught by Phillips. One of ordinary skill in the art would have been motivated to make this modification because “due to the prevalence of outpatient services, a result of which being that many HAIs do not become evident until after the patient has returned home. As such, infection may proceed undiagnosed for some time, complicating treatment and recovery.” (Phillips: [0003]) Thus, a “need currently exists for improved methods for diagnosing HAI. Moreover, methods that could monitor a patient, for early signs of HAI in an outpatient setting, would be of great benefit" (Phillips: [0004]). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Panasyuk and Knoche, further in view of Chen et al. (US 4740459 A, hereinafter “Chen”). 

Regarding claim 37, the combination of Boyden, Panasyuk, and Knoche discloses: 
The system according to claim 1, as described above. 
Boyden further discloses: 
wherein the processor ("control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor" Boyden: [0094]) is further configured to analyze (“analyze information associated with a target fluorescent response” Boyden: [0261]; "apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]) bacterial autofluorescence data ("device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens" Boyden: [0167]) and bacterial fluorescence data ("pathogens may be detected at the wound site based on addition of an agent or agents that fluoresces and binds selectively to the pathogen" Boyden: [0170]) contained in the detected, spectrally-filtered signals ("Escherichia coli autofluorescence may be detected using excitation wavelengths of 250-400 nm and examined at an emission wavelength of 495 nm and higher through, for example, a long pass optical filter" Boyden: [0195]; "control circuitry 130 may execute the one or more computer executable instructions 1530 and output a result and/or receive information from the operator 1501, from other external sources, and/or from one or more sensor 120" Boyden: [0361]) to provide an indication of wound infection ("apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions" Boyden: [0042]), wherein the bacterial autofluorescence data and/or bacterial fluorescence data includes one or more of bacterial load data, wound contamination data ("target location may be the microbial cell contamination remaining in a wound" Boyden: [0140]), wound colonization data, critical colonization of wound data, wound infection data ("configured for detecting and ablating microbial and/or pathogenic infections" Boyden: [0042]), bacterial film data, and bacterial strain data.
The combination of Boyden, Panasyuk, and Knoche are not being relied upon for teaching: 
wherein the processor is further configured to correlate bacterial autofluorescence data and bacterial fluorescence data. 
However, in a similar invention in the same field of detecting the presence of microorganisms by measuring fluorescence, Chen teaches “a rapid method for the specific detection of the presence of Beta-lactamase from microbial sources” (Abstract), where Beta-lactamases are enzymes produced by bacteria, and further teaches: 
wherein the processor is further configured to correlate bacterial autofluorescence data and bacterial fluorescence data ("central bacterial autofluorescence could be differentiated from peripheral fluorescence of the end products" Chen: Col. 6, lines 14-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the method for the detection of the presence of certain enzymes from microbial sources as taught by Chen. One of ordinary skill in the art would have been motivated to make this modification because of the “other advantages; principally, that of providing an economical alternative to clinical laboratories which test large numbers of microorganisms for Beta-lactamases compared with methods presently available” (Chen: Col. 1, lines 65-69). 

Response to Arguments
	Applicant submits that independent claim 1 has been amended to include the features previously recited in claim 34 with the addition of the word therein. Applicant submits that in rejecting independent claim 1 as previously presented, the Office notes that the combination of Boyden and Panasyuk is not relied on for the claim features of “an element to support the at least one excitation light source relative to the mobile communication device.” Applicant submits that the Office alleges that Knoche teaches these remaining features, and finds that Knoche’s “excitation light sources 11, 11’, 11’’, 11’’’ that are arranged in the front area” correspond to Applicant’s claimed at least one excitation light source and that Knoche’s “mobile scanning device” corresponds to Applicant’s claimed “mobile communication device.” Applicant notes that Knoche uses the phrase “mobile scanning device” only once, and subsequently refers to the same device as “an optical scanning device” or “a fluorescence scanner 1.” 
	Applicant further submits that in rejecting dependent claim 34 as previously recited, the Office notes that the combination of Boyden and Panasyuk is not relied on for the claim features that “the element to support and position the at least one excitation light source relative to the mobile communication device comprises a housing configured to receive at least a portion of the mobile communication device.” Applicant submits that the Office alleges that Knoche teaches these remaining features, and in particular finds that Fig. 2 of Knoche shows that the “fluorescence scanner 1 supporting and positioning the excitation light sources includes a housing configured to receive the features of the device.” 
	Applicant submits that these two sets of findings, taken together, make clear that the Office is interpreting the fluorescence scanner 1 as both the claimed “element” and the claimed mobile communication device. However, Applicant submits that the claim recites the element and mobile communication device as separate and distinct features, and thus, the Office’s interpretation is inconsistent with well-established and controlling rules of claim construction. Applicant submits that by citing the same feature of Knoche for two separate and distinct features of claim 1, the Office is construing the claim such that the distinct features are rendered one and the same, and such that the separate recitation of the features is given no effect. 
	Applicant submits that claim 1 is further amended to recite that the housing receives the at least a portion of the mobile communication device “therein,” and because Knoche’s fluorescence scanner 1 does not receive at least a portion of the fluorescence scanner 1 therein, and because it is logically impossible for an object to receive itself therein, Knoche does not disclose or suggest the features of claim 1 as amended. Applicant further submits that because none of the cited references discloses, the combined teachings of Boydeb, Panasyuk, and Knoche do not present a prima facie case of obviousness for claim 1 as amended.  



	In response, Examiner respectfully submits that the combination of Boyden, Panasyuk, and Knoche teaches each and every limitation of independent claim 1 as amended. However, Examiner further respectfully submits that the rejection of claim 1 in the Office Action filed 01/27/2022 was not entirely clear in terms of which parts of Knoche are being cited to teach the features of claim 1. In the previous rejection, Examiner cited Knoche’s “housing” in the rejection of claim 34, showing that Knoche does teach that “the element to support and position the excitation light source relative to the mobile communication device comprises a housing.” However, Examiner did not cite the “housing” of Knoche when rejecting independent claim 1, and for this reason, Examiner’s previous rejection was not made completely clear as to which parts of Knoche are being used to teach the features of the claim. Accordingly, this previous rejection is withdrawn, and a new ground of rejection is provided (despite using the same prior art references). 
	With respect to the rejection of claim 1 in the Office Action filed 01/27/2022, Examiner respectfully submits that “mobile scanning device” was only cited to provide teaching for the device being “mobile,” not to represent a separate structure than the fluorescence scanner 1. Examiner further included citations of the wireless transmission of data to show the communication features of the device, again not to represent any separate structure. 
Regarding the new ground of rejection of claim 1 as provided in the present Office Action, Examiner has made it more clear which specific parts of Knoche are being cited to teach the claimed features. As described above, Knoche teaches an element to support the at least one excitation light source ("as shown in FIG. 3, the fluorescence scanner 1 includes ... excitation light sources 11, 11″, 11′″ arranged on the front of the housing" Knoche: [0050], Fig. 3; [The element to support the at least one excitation light source is the housing, or more specifically, the front of the housing.]]) relative to the mobile communication device ("a mobile battery-operated fluorescence scanner 1" Knoche: [0030], Fig. 1; "data recorded by the fluorescence scanner 1 is transmitted wirelessly" Knoche: [0032]), wherein the element to support and position the at least one excitation light source ("excitation light sources 11, 11″, 11′″ arranged on the front of the housing" Knoche: [0050]) relative to the mobile communication device ("a mobile battery-operated fluorescence scanner 1" Knoche: [0030], Fig. 1) comprises a housing ("FIG. 2 is a perspective view that illustrates one embodiment of a fluorescence scanner with its housing opened at the top" Knoche: [0028], Fig. 2) configured to receive at least a portion of the mobile communication device therein ([Fig. 2 shows that the housing (which is shown to be open at the top) receives both the filter 13 and CCD camera 15 therein. Both the filter and CCD camera are portions of the fluorescence scanner, which represents the mobile communication device.]). 
	Based on the above, it becomes clear that Examiner is interpreting the housing as the claimed element (“wherein the element comprises a housing”) and the fluorescence scanner 1 as the claimed mobile communication device. Regarding the argument that Knoche’s fluorescence scanner 1 does not receive at least a portion of the fluorescence scanner therein, and because it is logically impossible for an object to receive itself therein, Examiner respectfully submits that this argument is moot, as it is the housing that receives the portions of the fluorescence scanner (as shown in Fig. 2). 
	Accordingly, Examiner respectfully submits that the combination of Boyden, Panasyuk, and Knoche teaches each and every limitation of independent claim 1 as amended. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2007/0244395 A1, hereinafter “Wang”) discloses systems and methods for multi-spectral bioluminescence tomography (Title) that “may detect and record multi-spectral datasets of bioluminescent emissions and/or fluorescent emissions” (Wang: [0037]). Wang also discloses the limitation of the spectral filtering mechanism ("separated into several spectral bands using appropriate filters, and collected by a sensitive CCD camera" Wang: [0007]) and optical sensors for detecting the spectrally filtered signals ("acquiring multi-spectral datasets from optical signals emitted from the object uses optical sensors" Wang: Claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices for fluorescent-based imaging disclosed by Boyden, by including the systems and methods for multi-spectral bioluminescence tomography as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification because of the ability for "determining spectrally dependent optical property distributions" (Wang: [0006]), which "has proven to be a valuable tool for monitoring physiological and pathological activities at cellular and molecular levels" (Wang: Abstract).	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.V.W./Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793